DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 16 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 4 and 16: Both claims recite “the correction reference” in line 1. For consistency, this should recite “the reactive correction reference”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: Lines 3 and 5 each recite “alternatively”, it is unclear if the limitation that follows “alternatively” is actually required by the claim. 
Regarding claim 6: Lines 3 and 4 each recite “alternatively”, it is unclear if the limitation that follows “alternatively” is actually required by the claim.
Regarding claim 7: This claim is rejected due to its dependency on claim 6. 
Regarding claim 16: Lines 3 and 4 each recite “alternatively”, it is unclear if the limitation that follows “alternatively” is actually required by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US 5,225,712), in view of Kolhatkar et al. (“Kolhatkar”; US 10,581,247). 
Regarding claim 1: Erdman discloses a method for operating a power system of a wind turbine (Fig. 1), wherein the power system comprises: 
first and second parallel connected DC-to-AC converters (28, 30); and 
at least one transformer (36), where each transformer comprises a primary section connected to a power line (“To Utility Grid”), and where the at least one transformer comprises first and second secondary sections connected to outputs of the respective first and second DC-to-AC converters (inherent as they must be connected), the method comprises: 
providing a reactive correction reference (column 3, lines 61-63 – “voltage reference waveform”); and 
changing first and second reactive powers generated by the respective first and second DC-to-AC converters according to the reactive correction reference (column 3, lines 53-66).
Erdman does not explicitly disclose controlling the reactive power so that one of the first and second reactive powers is increased while the other is decreased with amounts corresponding to the reactive correction reference so that the first and second reactive powers are unequal.
However, Kolhatkar discloses controlling the reactive power so that one of the first and second reactive powers is increased while the other is decreased (310, Fig. 7) with amounts corresponding to the reactive correction reference (302) so that the first and second reactive powers are unequal (inherent as they go in different directions).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the reactive power control of Erdman to increase the reactive power of one inverter and decrease the reactive power of the other in order to mitigate the effects of a grid fault (column 3, lines 6-9).
Regarding claim 2: Erdman modified by Kolhatkar discloses changing the first and second reactive powers in two directions but do no explicitly disclose changing the first and second reactive powers to achieve different signs of the first and second reactive powers.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the reactive powers achieve different signs in order to effectively ride through a fault. 
Regarding claim 3: Erdman discloses the reactive correction reference is a user determined reference (column 28, lines 31-33).
Regarding claim 4: Erdman discloses the correction reference is determined based on a comparison of a voltage level at an input of the first secondary section, alternatively the second secondary section, and a voltage reference for a desired voltage level at the input of the first secondary section, alternatively the second secondary section (as the inverter controllers 50 and 52 sense the voltage on the line side of inverters 28 and 30, which is at the secondary side of the transformer 36, as shown in Fig. 1).
Regarding claim 5: Erdman as modified by Kolhatkar disclose increasing and decreasing the reactive power at the first and second sections, Kolhatkar further discloses the change of the first and second reactive powers causes an increase of the voltage level at the input of the first secondary section and a decrease of the voltage level at the input of the second secondary section, or vice versa (as increasing or decreasing the reactive power will have that effect).

Regarding claim 6: Erdman as modified by Kolhatkar disclose increasing and decreasing the reactive power at the first and second sections, Kolhatkar further discloses a condition indicating a need for changing the voltage level at the input of the first secondary section, alternatively the second secondary section, towards the desired voltage level at the input of the first secondary section, alternatively the second secondary section (in this case, the reason is a grid fault).
Regarding claim 7: Erdman as modified by Kolhatkar disclose increasing and decreasing the reactive power at the first and second sections, Kolhatkar further discloses the condition is determined based on a voltage change on the power line, or a related voltage change (since the fault is detected on the power line in that it’s a grid fault).
Regarding claim 10: Erdman discloses the power system comprises controllers arranged to control the first and second reactive powers (50 and 52) of the respective first and second DC-to-AC converters based on respective first and second reactive references.
Erdman does not explicitly disclose changing the first and second reactive references according to the reactive correction reference, so that one of the first and second reactive references is increased while the other is decreased, thereby causing the change of the first and second reactive powers.
However, Kolhatkar discloses changing the first and second reactive references according to the reactive correction reference, so that one of the first and second reactive references is increased while the other is decreased (310, Fig. 7), thereby causing the change of the first and second reactive powers.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the reactive power control of Erdman to increase the reactive power of one inverter and decrease the reactive power of the other in order to mitigate the effects of a grid fault (column 3, lines 6-9).
Regarding claim 12: Erdman disclose the first and second secondary sections are secondary and tertiary sections, respectively, of a three-winding transformer (in that only one transformer 36 is disclosed).
Regarding claim 13: Erdman disclose a control system comprising first and second parallel connected DC-to-AC converters (28, 30) and at least one transformer (36), where each transformer comprises a primary section connected to a power line (“To Utility Grid”), and where the at least one transformer comprises first and second secondary sections connected to outputs of the respective first and second DC-to-AC converters (inherent as they must be connected), the method comprises: 
providing a reactive correction reference (column 3, lines 61-63 – “voltage reference waveform”); and 
changing first and second reactive powers generated by the respective first and second DC-to-AC converters according to the reactive correction reference (column 3, lines 53-66).
Erdman does not explicitly disclose controlling the reactive power so that one of the first and second reactive powers is increased while the other is decreased with amounts corresponding to the reactive correction reference so that the first and second reactive powers are unequal.
However, Kolhatkar discloses controlling the reactive power so that one of the first and second reactive powers is increased while the other is decreased (310, Fig. 7) with amounts corresponding to the reactive correction reference (302) so that the first and second reactive powers are unequal (inherent as they go in different directions).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the reactive power control of Erdman to increase the reactive power of one inverter and decrease the reactive power of the other in order to mitigate the effects of a grid fault (column 3, lines 6-9).
Regarding claim 14: Erdman modified by Kolhatkar discloses changing the first and second reactive powers in two directions but do no explicitly disclose changing the first and second reactive powers to achieve different signs of the first and second reactive powers.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the reactive powers achieve different signs in order to effectively ride through a fault. 
Regarding claim 15: Erdman discloses the reactive correction reference is a user determined reference (column 28, lines 31-33).
Regarding claim 16: Erdman discloses the correction reference is determined based on a comparison of a voltage level at an input of the first secondary section, alternatively the second secondary section, and a voltage reference for a desired voltage level at the input of the first secondary section, alternatively the second secondary section (as the inverter controllers 50 and 52 sense the voltage on the line side of inverters 28 and 30, which is at the secondary side of the transformer 36, as shown in Fig. 1).
Regarding claim 17: Erdman as modified by Kolhatkar disclose increasing and decreasing the reactive power at the first and second sections, Kolhatkar further discloses the change of the first and second reactive powers causes an increase of the voltage level at the input of the first secondary section and a decrease of the voltage level at the input of the second secondary section, or vice versa (as increasing or decreasing the reactive power will have that effect).
Regarding claim 18: Erdman disclose a wind turbine (Fig. 1), comprising: 
a tower (inherent to standard wind turbine construction)
a nacelle disposed on the tower (inherent to standard wind turbine construction); 
a generator (16, Fig. 1) housed in the nacelle; 
a rotor extending from the generator and having a plurality of blades (12) disposed on a distal end thereof; 
a control system comprising:
first and second parallel connected DC-to-AC converters (28, 30); and 
at least one transformer (36), where each transformer comprises a primary section connected to a power line (“To Utility Grid”), and where the at least one transformer comprises first and second secondary sections connected to outputs of the respective first and second DC-to-AC converters (inherent as they must be connected), the method comprises: 
providing a reactive correction reference (column 3, lines 61-63 – “voltage reference waveform”); and 
changing first and second reactive powers generated by the respective first and second DC-to-AC converters according to the reactive correction reference (column 3, lines 53-66).
Erdman does not explicitly disclose controlling the reactive power so that one of the first and second reactive powers is increased while the other is decreased with amounts corresponding to the reactive correction reference so that the first and second reactive powers are unequal.
However, Kolhatkar discloses controlling the reactive power so that one of the first and second reactive powers is increased while the other is decreased (310, Fig. 7) with amounts corresponding to the reactive correction reference (302) so that the first and second reactive powers are unequal (inherent as they go in different directions).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the reactive power control of Erdman to increase the reactive power of one inverter and decrease the reactive power of the other in order to mitigate the effects of a grid fault (column 3, lines 6-9).
Regarding claim 19: Erdman modified by Kolhatkar discloses changing the first and second reactive powers in two directions but do no explicitly disclose changing the first and second reactive powers to achieve different signs of the first and second reactive powers.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the reactive powers achieve different signs in order to effectively ride through a fault. 
Regarding claim 20: Erdman discloses the reactive correction reference is a user determined reference (column 28, lines 31-33).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman and Kolhatkar as applied to claim 1 above, and further in view of Bech et al. (“Bech”; US 2012/0242295).
Regarding claim 8: Erdman discloses changing reactive power but does not explicitly disclose changing an amount of active power supplied by the first and/or the second DC-to-AC converter to the first and second secondary transformer sections dependent on the first reactive power and/or the second reactive power.
However, Bech discloses changing an amount of active power supplied by the first and/or the second DC-to-AC converter to the first and second secondary transformer sections dependent on the first reactive power and/or the second reactive power (as shown in Fig. 3, paragraph 0066, the active and reactive powers are controlled to stay in the operational regions).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Erdman to control the active power, as disclosed by Bech, in order to ensure the generator operates in the steady state operating zone (paragraph 0066).
Regarding claim 9: Erdman discloses controlling the reactive power in the converter but does not explicitly disclose the change of the active power of the first and/or the second DC-to-AC converter is determined dependent on the first and/or second reactive power and an apparent power capacity of the DC-to-AC power converters.
However, Bech discloses the change of the active power of the first and/or the second DC-to-AC converter is determined dependent on the first and/or second reactive power and an apparent power capacity of the DC-to-AC power converters (in this case 204, Fig. 2, paragraph 0065).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Erdman to control the active power based on the power capacity of the converter, as disclosed by Bech, in order to not cause damage to the converter.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erdman and Kolhatkar as applied to claim 1 above, and further in view of Pan et al. (“Pan”; US 2013/0200714).
Regarding claim 11: Erdman discloses at least one transformer, but does not explicitly disclose the least one transformer comprises first and second transformers, where each of the transformers comprises one of the primary sections, where the first transformer comprises the first secondary section connected to the output of the first DC-to-AC converter, and where the second transformer comprises the second secondary section connected to the output of the second DC-to-AC converter.
	However, Pan discloses the least one transformer comprises first and second transformers (each 86, Fig. 2), where each of the transformers comprises one of the primary sections (as shown in Fig. 2), where the first transformer comprises the first secondary section connected to the output of the first DC-to-AC converter (78, top), and where the second transformer comprises the second secondary section connected to the output of the second DC-to-AC converter (78, bottom, as shown in Fig. 2).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the at least one transformer of Erdman to be two transformers, as disclosed by Pan, in order to effectively couple the converters to the grid. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832